Citation Nr: 1744949	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-08 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease.

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a May 2010 rating decision, the RO reduced the Veteran's PTSD evaluation to 30 percent, effective from August 1, 2010.  In a September 2010 rating decision, the RO granted service connection for type II diabetes mellitus and assigned a 20 percent rating, effective from August 30, 2010.  In a February 2011 rating decision, the RO granted service connection for ischemic heart disease and assigned a 30 percent rating, effective from August 30, 2010.  The Veteran appealed the assigned ratings.

In an April 2013 rating decision, the RO increased the Veteran's PTSD evaluation to 50 percent, effective from August 1, 2010.  Although a higher disability rating was granted, the issue remains in appellate status, as the maximum schedular rating was not assigned from the effective date of the award of service connection. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the record. 

In November 2015, the Board remanded the case for further development.  The case has since been returned for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is productive of occupational and social impairment with reduced reliability and productivity, but not productive of occupational and social impairment in most areas.

2.  The Veteran's service-connected diabetes mellitus requires insulin and a restricted diet, but not regulation of his activities.

3.  The Veteran's service-connected ischemic heart disease has been not been productive of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in symptoms of dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial evaluation in excess of 20 percent for diabetes mellitus have not been met. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for an initial evaluation in excess of 30 percent for ischemic heart disease are not met. 38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.  In this case, as explained below, uniform evaluations are warranted.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


PTSD

The Veteran's PTSD is currently assigned a 50 percent disability evaluation, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under Diagnostic Code 9411, a 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings. Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  However, these provisions only apply to cases received by or pending before the AOJ on or after August 4, 2014.  The change does not apply to cases certified to the Board prior to that date.  In this case, the Veteran's claim was certified to the Board prior to August 4, 2014; therefore, the regulations pertaining to the DSM-IV are for application.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected PTSD. 

As to social impairment, the evidence shows that he has maintained relationships with friends and family throughout the appeal.  Specifically, he stated that he spent Christmas with his extended family (see January 2010 VA examination report); that he kept in touch with some family members over the phone (see July 2015 hearing transcript); and that he traveled to see his mother in a nursing home in North Carolina a couple of times per year (see September 2016 VA social and industrial survey).  Although the Veteran reported that he had problems getting along with family, friends, neighbors, and others because of his irritability and anger, he did maintain some relationships.  Throughout the appeal, the Veteran noted that he had two failed marriages that he attributed to his PTSD symptoms and his work schedule (see January 2010 VA examination report, July 2010 VA mental health notes, September 2010 VA treatment note, July 2015 hearing transcript, September 2016 VA examination report, September 2016 VA social and industrial survey); however, he also described his social network of fellow deckhands and sailors that lived in his area (see June 2010 VA mental health note), meeting with friends (see July 2010 VA mental health intake note, September 2016 VA examination report), and participating in social activities on a weekly basis (see August 2010 Social Security Administration (SSA) application).  Although he may have some degree of social impairment, the evidence does show that the Veteran has maintained relationships with some family members and friends throughout the appeal.  Indeed, an October 2010 SSA psychologist noted that the Veteran had only moderate difficulties in maintaining social functioning.

Concerning occupational impairment, the evidence suggests that the Veteran was a retired Merchant Marine ship captain.  In a November 2010 SSA work history report, the Veteran related that he had worked as a Merchant Marine from 1985 until 2010.  The evidence shows that the Veteran retired following a myocardial infarction in 2010 and that he was unable to pass the required physical examination to return to work.  He indicated that he oversaw all of the ship's operations, safety, personnel, and payroll when he sailed as a captain (see November 2010 SSA work history report).  The Veteran stated that he believed his job was very stressful and that it required a lot of attention and good judgment (see February 2011 VA mental health note).  In a June 2010 opinion, the Veteran's treating VA community based outpatient clinic psychologist noted that the Veteran coped with his PTSD symptoms by working jobs that helped him withdraw from society, such as working on ships.   Throughout the appeal, the Veteran has indicated that he found it difficult to "exist in regular society" and he felt that he performed better at sea (see July 2015 hearing transcript).  For instance, in a September 2016 VA social and industrial survey, the Veteran stated that he never lasted more than six months at a time while working jobs on land, but he was successful working on boats.  In fact, during a January 2010 VA examination, the Veteran denied any impairment in his occupational functioning due to his PTSD.  

The Veteran did describe having disagreements while he sailed as a Merchant Marine, but he indicated that he was never fired or laid off due to problems getting along with people (see August 2010 SSA application).  In an October 2010 SSA mental residual functional capacity assessment, the examiner opined that the Veteran had moderate limitations in occupational functioning with respect to his ability to carry out detailed instructions and his ability to maintain attention and concentration; however, he could be expected to understand, remember, and complete simple instructions and he might perform better with well-learned tasks.  The examiner also indicated that the Veteran should be able to function in a stable environment and meet the basic mental demands of work on a sustained basis.

In addition, the September 2016 VA examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Such an opinion is commensurate with a 30 percent evaluation, whereas the Veteran has already been granted a 50 percent evaluation.

Further, the Veteran's symptomatology has not been similar to that of the 70 percent.  There is no indication that he had obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; or inability to establish and maintain effective relationships.  Indeed, throughout the appeal, the Veteran's speech was normal; he had logical, goal-directed thought; the content of his speech was appropriate; delusions and hallucinations were absent; his personal hygiene was good; and he was well oriented to person, place, time, and purpose.  Panic symptoms were also absent.  See, e.g., September 2010 VA examination report, June 2010 VA mental health note, July 2010 VA mental health intake note, August 2010 VA mental health notes, February 2011 VA mental health note, October 2011 VA mental health note, December 2012 VA mental health notes, September 2016 VA examination report.  

Moreover, to the extent any of the symptoms of a 70 percent rating may be shown or argued, the Board again emphasizes that the Veteran's PTSD has not been shown to be productive of occupational and social impairment in most areas or total occupational and social impairment to warrant a higher rating.  There is no also indication that he has had any of the other symptoms of the 70 or 100 percent criteria, such as obsessional rituals; illogical, obscure, or irrelevant speech; neglect of his personal appearance and hygiene; or disorientation to time or place.  

The Board acknowledges that the Veteran has been assigned GAF scores ranging from 55 to 81.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130, DSM-IV.  A GAF score ranging from 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational, or school functioning.  GAF scores assigned are but one factor for consideration in a rating, but the Board does note that the Veteran's GAF scores in this case do not suggest that the Veteran's symptomatology and impairment warrants an evaluation in excess of 50 percent.  Nevertheless, while considering the GAF score of record as part of the overall social and occupational functioning picture, the Board finds the narratives contained in the lay statements, treatment records, and examination reports to be the most probative evidence of the Veteran's psychological symptomatology. 

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 50 percent disability rating for the entire period on appeal.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 70 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas or total occupational and social functioning referenced by the 70 and 100 percent evaluation criteria. Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 70 percent have not been met or approximated. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  


Diabetes Mellitus

In this case, the Veteran's service-connected diabetes mellitus is currently assigned a 20 percent evaluation pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities." Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)). 

Successive rating criteria, such as Diagnostic Code 7913, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth. Camacho, 21 Vet. App. at 366.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected type II diabetes mellitus. 

Based on the evidence of record, the Veteran does not meet the criteria for an evaluation in excess of 20 percent.  The medical evidence of record establishes that the Veteran's diabetes mellitus requires an oral hypoglycemic agent and a restricted diet, but not a regulation of his activities. See January 2011 and September 2016 VA examination reports.  In fact, during the July 2015 hearing, the Veteran reported that doctors recommended increased activity and exercise rather than restricted activity. Comancho, 21 Vet. App. at 366.  The evidence shows that the Veteran did not restrict his activities due to his diabetes mellitus.  For example, in an October 2010 VA treatment note, the Veteran indicated that he had just completed cardiac rehabilitation and continued to exercise.  Specifically, he stated that he rowed three to four days per week and walked 45 minutes daily.  Moreover, at each VA examination, the Veteran denied the use of regulation of activities as required for the management of his diabetes mellitus.  Thus, the Board finds that the Veteran is not required to regulate his activities due to diabetes mellitus as outlined by the Court in Comancho, supra.  Again, a 40 percent evaluation requires insulin, restricted diet, and regulation of activities. 38 C.F.R. § 4.119, Diagnostic Code 7913. 

In rendering this decision, the Board has also considered the lay evidence of record, to include the Veteran's reports during VA examinations.  However, as noted above, the Veteran has not reported that his diabetes mellitus required him to restrict his activities.  Therefore, the Veteran's lay statements also do not support the claim for an increased rating. 

In addition, the Board notes that there is no evidence of any service-connected  diabetic complications, including peripheral neuropathy, retinopathy, and erectile dysfunction.  During the January 2011 VA examination, the Veteran denied having any visual symptoms, renal insufficiency, diabetic nephropathy, neurologic residuals, or erectile dysfunction.  The examiner noted that there was no muscular atrophy and no gross sensorial deficit on examination.  He also indicated that there was no evidence of a bowel or bladder disorder, skin disorder, or neurologic disorder due to the Veteran's type II diabetes mellitus.  During the July 2015 hearing, the Veteran did report that he had numbness or tingling in his hands or feet that he felt was associated with his diabetes mellitus, but he stated that he had not told his doctors about the symptoms because he did not want to put his employment in jeopardy.  However, during the September 2016 VA examination, the examiner opined that the Veteran did not have any physical findings, complications, conditions, signs, or symptoms related to his type II diabetes mellitus.

Based on the foregoing, the Veteran has not been shown to meet the criteria for an increased evaluation under the rating criteria.  Accordingly, the Veteran is not entitled to an evaluation in excess of 20 percent for his diabetes mellitus.


Ischemic Heart Disease

In this case, the Veteran's service-connected ischemic heart disease is currently assigned a 30 percent evaluation pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7005.  

Under Diagnostic Code 7005, a 30 percent evaluation is warranted where there is workload of greater than 5 METs but not greater than 7 METs resulting in resulting in dyspnea, fatigue, angina, dizziness or syncope; or, where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  A 60 percent evaluation is warranted where there is evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in symptoms of dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent evaluation is warranted where there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected IHD. 

Based on the evidence of record, the Veteran does not meet the criteria for an evaluation in excess of 30 percent.  In order to warrant the next higher 60 percent evaluation, there must be evidence of more than one episode of acute congestive heart failure in the past year; or, workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

The evidence of record does not demonstrate that the Veteran has experienced more than one episode of acute congestive heart failure; that his workload is greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness or syncope; or that he has left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Indeed, a January 2011 VA examination showed that the Veteran did not have congestive heart failure; his cardiac workload was estimated between 5 to 7 METs; and his left ventricular ejection fraction was estimated at 55 percent.  January 2013 and March 2014 private echocardiograms also showed ejection fractions of 55 percent.  In a September 2016 VA examination report, the examiner noted that the Veteran's disability was unchanged since the February 2011 rating decision.  The September 2016 VA examiner also noted that the Veteran did not have congestive heart failure; his cardiac workload was estimated between 5 to 7 METs; and his left ventricular ejection fraction was estimated between 55 and 60 percent.  Therefore, the Board finds that the evidence does not support the next higher schedular rating of 60 percent.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.

An initial evaluation in excess of 20 percent for diabetes mellitus is denied.

An initial evaluation in excess of 30 percent for ischemic heart disease is denied.


REMAND

In November 2015, the Board remanded the case, in pertinent part, to obtain an opinion addressing the combined impact of the Veteran's service-connected disabilities.  The Board directed that the examiner indicate how the Veteran's service-connected disabilities alone affected his employability and to indicate whether there was any form of employment that the Veteran could perform, and if so, what type.

Following the remand, the Veteran was provided VA PTSD, eye, heart, and diabetes mellitus examinations and a VA social industrial survey completed by a social worker in September 2016.  While the examiners addressed the Veteran's functional impairments due to his individual service-connected disabilities, none of the examiners addressed the combined impact of the Veteran's service-connected disabilities on his ability to work.  Nor did the examiners indicate whether there was any form of employment that the Veteran could perform, and if so, what type.  The VA social worker noted that the Veteran worked as a merchant marine for most of his career following service and that he was unable to pass the physical examination to work.  The Veteran reported that he was applying for jobs, but he was unable to find a company to hire him due to his age, heart issues, and other medical problems.  The social worker stated that it appeared that the Veteran's heart issues and diabetes mellitus had impacted his ability to sustain his employment; however, she did not indicate whether there was any form of employment that the Veteran could perform in light of the combined impairment of his service-connected disabilities, and, if so, what type.  Therefore, the Board finds that a remand is necessary to obtain an adequate VA examination in compliance with the directives of the November 2015 Board remand. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination to determine the combined effects of his service-connected disabilities and any resulting impairment.

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The ultimate purpose of the VA examination is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work, without regard to his age or nonservice-connected disabilities. 

The report should indicate how the Veteran's service-connected disabilities alone impact him and affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the electronic claims folder.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


